Title: To James Madison from John Page, 7 April 1801
From: Page, John
To: Madison, James


My dear Sir
Rosewell Apl. 7th 1801.
I return you my best Thanks for your Friendly Answer to my Letter.
I heartily condole with you on the Death of your Father, a Circumstance but lately made known to me: and lament the bad State of your Health. But I sincerely hope that you will be soon restored to perfect Health, and that no Circumstance may occur to interrupt you in the Exercise of the Office, in which every Friend of yours and of the United States wished to see you placed.
We rejoice with sincere, but dignified and well regulated Expressions of Joy, at the late happy Triumphs of the republican Cause here, and at the Confusion and overthrow of the formidable Combination in Europe of its imperial Enemies. Both Whigs and Tories, I am told, have expressed their Approbation of the President’s Address, and Creed. I have declared it to be the Creed of the true holy catholic Church, and truely apostolical; as it is the Creed which the Apostles might have taught, had they, like so many modern Apostles, been permitted to meddle with the Affairs of this World, and its Forms of Government; it being so admirably calculated to bring into general and national Use and Practice the benevolent Precepts of the Gospel. The principal Leaders of the late Federal Faction seem still very anxious to thrust Federalists as they call them into Seats in Congress. Which proves, that they still meditate Mischief. For they formerly declared that the Views and Measures of the Administration, or of Government, as they termed it, ought to be supported by Congress; and that therefore, no one opposed to those Views and Measures, ought ever to be elected to serve in Congress: seeing that Persons so opposed must from the Nature of Man embarrass Government and excite Discontents leading to Confusion, Insurrection and Anarchy. And the active long winded Speaker and everlasting scribbling Tool of the Arch-Leader, has declared to his late Constituents, that the Federalists “who have hitherto conducted the Affairs of this Government, have left an easy Task to their successors. Every thing has been done to their Hands, in spite of their constant and violent Opposition”—“all that is required of them is, to preserve things in their present State; to keep up the Fences which have been made on the Farm, to prevent the Buildings which have been erected from falling down, through want of repair; and to keep the Fields from being over-run by Briars and Weeds. In this respect their Task is easy. In another it is hard indeed. For should they by their Rashness, their Feebleness, or their Folly destroy the fair Fabric of national Happiness, which their Predecessors have erected; should they embroil the Nation unnecessarily with its Neighbours, or suffer to fall into ruin those domestic Establishments which have bestowed upon it such unexampled Prosperity, the day of Account and Retribution will come, and a dreadful day it will be.” Here then you see the Necessity, in the Opinion of staunch Feds, of keeping in Congress at least a sufficient Number of their Party to watch the Conduct of the Anti-feds or Democrats; to see whether they will “keep up the Fences,” keep down the Briars and do all things according to the true federal Plan; and on the first Deviation therefrom to cry out for the Retribution, and to fix on the dreadful Day of Account: in short to produce that opposition to Govt. which they vainly hope will produce Discontent and Insurrection, and which they as vainly hope would be supported by powerful Assistance from those “Neighbours” with whom they have been so much afraid of being “embroiled.” I have taken the Liberty of making these Remarks because I really think it worth your Trouble to watch the Machinations of that restless, active implacable Enemy of our President and of his Principles of Government. I wish every possible Encouragement may be given by Govt. to such vigilant and enlightened Editors of News-papers as have ably supported the republican Cause, and in Defiance of the Terrors of the Sedition Act, and the seducing Arts of a corrupt and corrupting Administration, boldly exposed to public View both the Errors and Vices of the Leaders of a detestable Faction. Would you believe that some well meaning People had been induced to believe that the late Insurrection of Slaves at Richmond would not have happened had not the Army been disbanded, and that therefore a standing Army is or ought to be a desireable Object to Citizens of the Southern States? These good People or some of them at least have been since led to suspect that an Insurrection in these States, and particularly in this, which was denounced by P——t Adams as having Faction in it which deserved to be humbled in the dust &c, would be a more desireable Object to certain friends of energetic Government, and its support, a Standing Army, than such an Army ought to be even to a South Carolinian. But I am again runing on beyond the Bounds I had prescribed to myself in a Letter to you.
Mrs. Page is thankful to you and Mrs. Madison for your kind remembrance of her when she deserved to be forgotten—but she declares that various Accidents have happened which deprived her of the Pleasure she had promised herself in writing to Mrs. Madison, but that she will certainly send her a Letter by the next Post. She unites with me in presenting to you both, our best Wishes and Assurances of our Esteem and Affection. I am dear Sir your Friend
John Page.
P.S.
Whenever you may find leisure to favour me with a line direct to me near Gloucester Court House; or near York, but not to Wmsburg.
J. P.
  

   
   Printed copy (American Historical Review, 1 [1895–96]: 699–701). The American Historical Review contributor noted that he found this letter at the State Department in “a collection of old letters … labelled ‘Applications and Recommendations for Office. Chiefly Revolutionary Officers.’ It seems to have no place in this collection,” a judgment apparently shared by some person who removed it from the Letters of Application and Recommendation series. The original has not been located.



   
   Letters not found.



   
   Former Speaker of the House Theodore Sedgwick retired from Congress and used the occasion to address a farewell message to western Massachusetts voters at Stockbridge on 4 June 1800, where he expressed sentiments similar to those Page here attributes to him (Sedgwick, “To the Electors of the First Western District,” Stockbridge, Mass., Western Star, ca. 4 June 1800 [reprinted in Albany Centinel, 20 June 1800]).



   
   John Page, of Gloucester County, had served in Congress with JM and was Jefferson’s lifelong friend.


